





AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This Amended and Restated Executive Employment Agreement (this “Agreement”), is
entered into by and between Landec Corporation (the “Company”) and Albert D.
Bolles, Ph.D. (the “Executive”). This Agreement amends and restates in its
entirety the Original Agreement (as defined below) and is effective as of July
23, 2020 (the “Amended Effective Date”).
WHEREAS, the Executive and the Company previously entered into that certain
Executive Employment Agreement, effective as of May 23, 2019 (the “Original
Agreement”);
WHEREAS, as of the Amended Effective Date, the Executive and the Company wish to
enter into this Agreement to set forth the terms and conditions of Executive’s
continued employment with the Company as its President and Chief Executive
Officer;
WHEREAS, as of the Amended Effective Date, the Original Agreement shall
terminate and be superseded by this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
1.POSITION AND DUTIES
(a)Position
Executive will continue to serve as President and Chief Executive Officer
(“CEO”) of the Company. As President and CEO, Executive shall report to the
Board of Directors of the Company (the “Board”) and will assist the Board in
developing and implementing the Company’s ongoing business strategies and
objectives. Executive shall have such duties, authority and responsibilities
that are commensurate with his position as the Company’s most senior executive
officer, including, but not limited to, being responsible for the general
management, oversight and operations of the Company, and such additional powers
and duties as are prescribed from time to time by the Board.
(b)Obligations
During the term of his employment, Executive will devote Executive’s full
business efforts and time to the Company. For the duration of his employment,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board, except Executive may, without approval of the Board,
serve in any capacity with any civil, educational or charitable organization
(“Outside Activity”), provided such services do not interfere with Executive’s
obligations to the Company. In the event that the Board believes Executive’s
Outside Activity interferes with Executive’s obligations to the Company, the
Board shall inform Executive of such interference, and Executive shall have
thirty (30) days to cease such Outside Activity.
2.TERM OF EMPLOYMENT
This Agreement covers Executive’s employment with the Company from the Amended
Effective Date through the third anniversary of the Amended Effective Date (the
“Term”), at which point it will expire unless renewed or extended by the written
consent of both parties.
3.LOCATION
During the Term, Executive will be based at the Company’s executive offices in
Santa Maria, California or elsewhere as may be designated from time to time by
the Company, and Executive will be expected to travel to the Company’s offices
at other locations as needed for the performance of his duties and
responsibilities.





--------------------------------------------------------------------------------



4.COMPENSATION, BENEFITS AND PERQUISITES
(a)Salary
In consideration of services to be rendered by Executive to the Company,
Executive will be paid an annual base salary of $638,600 per calendar year
during the Term, unless modified by the Compensation Committee of the Board (the
“Committee”). The annual base salary that is then in effect (the “Base Salary”)
will be earned and paid in equal semi-monthly installments, less any deductions
required by law, pursuant to procedures regularly established by the Company.
(b)Annual Incentive Compensation
Executive will participate in the Company’s annual cash bonus plan as it may be
modified from time to time (the “Incentive Plan”). Under the terms of the
Incentive Plan for fiscal year 2022, Executive’s annual bonus (the target amount
(the “Target Bonus”) of which is 100% of Executive’s Base Salary) will be based
upon attainment of pre-determined goals established by the Board or the
Committee. Executive will be eligible to participate in any Long Term Incentive
Plan adopted by the Company (the “LTIP”). Actual bonus(es) payable will be
determined and paid pursuant to the terms of the Incentive Plan and/or the LTIP,
but in no event later than the applicable two and one-half (2-1/2) month period
for short-term deferrals as provided in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the Treasury Regulations thereunder.
The Company reserves the right to modify, amend or discontinue the Incentive
Plan or the LTIP at any time, subject to the provisions of Section 5(e)(iv)
below.
(c)Equity Incentive Compensation
Executive shall be eligible for grants of equity interests in the Company
(“Compensatory Equity”) at such times and in such amounts as determined by the
Committee. All future grants of Compensatory Equity (and the issuance of any
underlying shares) to Executive shall be: (i) issued pursuant to the 2019 Stock
Incentive Plan (or any applicable stockholder-approved successor plan), and (ii)
issued pursuant to an effective registration statement filed with the Securities
and Exchange Commission under the Securities Act of 1933, as amended.
At the Board meeting on May 23, 2019, Executive was granted an option to
purchase 162,000 shares of Common Stock and 55,000 restricted stock units under
the 2013 Stock Incentive Plan. The shares subject to the option shall vest 1/3
on the first anniversary of the date of grant and 1/36 per month on the same
date of each month thereafter. The restricted stock units will cliff vest on the
three-year anniversary of the date of grant. Such options and restricted stock
units are subject in their entirety to the terms and conditions of the 2013
Stock Incentive Plan and the stock option agreement and restrict stock unit
agreement.
Executive may elect to establish a trading plan in accordance with Rule 10b5-1
of the Securities Exchange Act of 1934 for any of his shares of common stock of
the Company; provided, however, that such trading plan must comply with all of
the requirements for the safe harbor under Rule 10b5-1 and must be approved in
accordance with any Rule 10b5-1 Trading Plan Policy of the Company then in
effect.
(d)[Reserved]
(e)Benefits
Executive will participate in the Company’s standard medical, life, accident,
disability and retirement plans provided to its eligible employees on no less
favorable terms than for other Company executives, subject in each case to the
generally applicable terms and conditions of the plan or arrangement in question
and any applicable legal requirements and to the determinations of any person or
committee administering such plan or arrangement.




(f)Vacation
Executive shall accrue Company paid vacation in accordance with the Company’s
policies and procedures, as may be amended from time to time and which currently
provides for eligibility to accrue up to five weeks of paid vacation per year.
2



--------------------------------------------------------------------------------



(g)Expenses
The Company will reimburse Executive for travel, lodging, entertainment and
other reasonable business expenses incurred by him in the performance of his
duties in accordance with the Company’s general policies, as may be amended from
time to time, and applicable law.
5.TERMINATION OF EMPLOYMENT
(a)Termination Due to Death or Disability
Executive’s employment will terminate automatically upon the death of Executive
or when Executive begins to receive benefits under the Company’s Long Term
Disability Plan. In such cases, the Company shall pay Executive (in the case of
long-term disability) or his estate or a person who acquired the right to
receive such payments by bequest or inheritance (in the case of death):
(i)any earned, but unpaid, Base Salary and accrued, but unused paid vacation to
which Executive is entitled through the date of termination, which shall be paid
in accordance with applicable law; and
(ii)Executive’s annual incentive award to which he is entitled, if any, under
the Incentive Plan for the fiscal year in which the termination occurs, based on
actual performance (disregarding any requirement that he be employed through the
end of the determination period or on the date the payment is made) and
pro-rated through the date of termination, which shall be paid at the same time
bonuses for such year are paid to active employees under the terms of the
Incentive Plan (but no later than March 15 of the calendar year following the
calendar year in which the termination occurs).
Upon payment of such amounts, the Company’s obligations under this Agreement
will then cease.
(b)Termination by Company for Cause
The Company may terminate, without liability, Executive’s employment for Cause
(as defined below) at any time and without notice. The Company will pay
Executive any earned, but unpaid Base Salary and accrued, but unused paid
vacation to which he is entitled through the date of termination in accordance
with applicable law and thereafter the Company’s obligations under this
Agreement will then cease. Executive will not be entitled to any annual
incentive award under the Incentive Plan for the fiscal year in which the
termination occurs.
Termination shall be for “Cause” if Executive:
(i)     willfully breaches significant and material duties he is required to
perform;
(ii)     commits a material act of fraud, dishonesty, misrepresentation or other
act of moral turpitude;
(iii)     is convicted of a felony or another crime which is materially
injurious to the reputation of the Company;
(iv)     exhibits gross negligence in the course of his employment;
(v)     is ordered removed by a regulatory or other governmental agency pursuant
to applicable law; or
(vi)     willfully fails to obey a material lawful direction from the Board.
(c)Termination by Company Without Cause
The Company may terminate Executive’s employment and this Agreement, at any
time, for any reason, without Cause.
If Executive’s employment is terminated by the Company without Cause and not in
connection with a “Change in Control” as described in Section 6(a) below, the
Company shall:
3



--------------------------------------------------------------------------------



(1)pay Executive (in a single lump-sum payment in accordance with applicable
law) any earned, but unpaid, Base Salary and accrued, but unused paid vacation
to which he is entitled through the date of termination;
(2)pay Executive an amount equal to 100% of the Base Salary over the 12-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates), with the
first payment, which shall be retroactive to the day immediately following the
date Executive’s employment terminated, being due and payable on the Company’s
next regular payday for executives that follows the expiration of thirty (30)
days from the date Executive’s employment terminates;
(3)cause such number of shares subject to any unvested Company stock options and
such number of shares subject to any unvested Company restricted stock,
restricted stock units or other awards as would have vested over the one-year
period beginning on the date of termination to vest and, in the case of awards
requiring exercise or settlement, become exercisable or settled, as applicable,
as of the date of Executive’s termination; provided, that with respect to
Company restricted stock units that cliff vest beyond the one-year period
beginning on the date of termination, such cliff vesting will be disregarded for
these purposes, and, instead, such number of restricted stock units as would
have vested monthly over the vesting period from the date of grant until the
first anniversary of the date of termination will become vested as of the date
of termination.
(4)pay Executive the annual incentive award to which he is entitled, if any,
under the Incentive Plan for the fiscal year in which the termination occurs,
based on actual performance (disregarding any requirement that he be employed
through the end of the determination period or on the date the payment is made),
and pro-rated through the date of termination, which shall be paid at the same
time bonuses for such year are paid to active employees under the terms of the
Incentive Plan (but no later than March 15 of the calendar year following the
calendar year in which the termination occurs); and
(5)if Executive timely elects to continue his health coverage pursuant to the
federal law commonly referred to as COBRA (“COBRA”) following the termination of
his employment, pay the monthly premiums for such coverage (including any
premium for coverage of Executive’s spouse and eligible dependents) until the
earlier of the date (i) the maximum period permitted under COBRA expires, or
(ii) Executive commences receiving substantially equivalent health insurance
coverage in connection with new employment; provided, however, that if the
foregoing arrangement could subject the Company or Executive to tax or penalty,
the Company shall, in its sole discretion, have the option to cease paying for
such coverage and, in lieu thereof, pay Executive a monthly amount equal to the
monthly amount it had been paying for such premiums for the remainder of the
period provided in this Section 5(c)(5);
After payment of the termination benefits described in this Section 5(c), the
Company’s obligations under this Agreement will cease.
(d)Voluntary Termination
Executive may terminate his employment at any time by giving the Company four
(4) months’ advanced written notice of such termination. In this event, the
Company will pay any earned, but unpaid, Base Salary and accrued, but unused
paid vacation to which Executive is entitled through the date of termination in
accordance with applicable law, and the Company’s obligations under this
Agreement will then cease. Executive will not be entitled to any annual
incentive award under the Incentive Plan for the fiscal year in which he
terminates his employment.
(e)Termination For “Good Reason”
Executive may also terminate his employment for “Good Reason” upon the
occurrence of any one of the following events without the prior written consent
of Executive, provided that the Good Reason Payout Trigger (as defined below) is
met:
(i) any assignment to Executive of duties other than those contemplated by this
Agreement or typically assumed by a President or CEO, or which represent a
material reduction in the scope and authority of
4



--------------------------------------------------------------------------------



Executive’s position with respect to the Company; provided, that (i) any
“spin-off” or other distribution of the stock of a subsidiary of the Company
(or actions taken in contemplation thereof) shall not be deemed to represent a
material reduction in the scope and authority of Executive’s position with
respect to the Company and (ii) Good Reason shall include the Company ceasing to
be a public company or ceasing to be traded on the NASDAQ Global Select Market
(or similar exchange) following a Change in Control;
(ii) a Company required relocation of Executive’s principal place of work that
requires an increase in Executive’s normal commute of more than 35 miles, unless
such relocation results from the relocation of the Company’s executive offices;
(iii) any material reduction in Base Salary; or
(iv) at such time as the Incentive Plan is approved with respect to any fiscal
year, the Target Bonus shall be determined to be an amount which is less than
100% of the Base Salary of Executive.
For Executive to receive the benefits under this Section 5(e) or Section 6(b) as
a result of a termination for Good Reason, all of the following requirements
must be satisfied (the satisfaction of such conditions, the “Good Reason Payout
Trigger”): (1) Executive must provide notice to the Company of his intent to
assert Good Reason for termination within 30 days of the initial existence of
one or more of the conditions set forth in clauses (i) through (iv) above;
(2) the Company must fail within 30 days (the “Cure Period”) from the date of
such notice to remedy such conditions; and (3) if such conditions are not
remedied, Executive must resign within 20 days after the end of the Cure Period.
If the Company remedies such conditions within the Cure Period, Executive may
withdraw his proposed termination or may resign with no benefits under the
voluntary termination provision of Section 5(d) above.
If Executive terminates his employment for “Good Reason” other than in
connection with a “Change in Control” as described in Section 6(b) below and the
Good Reason Payout Trigger has been met, Company shall:
(1)pay Executive (in a single lump-sum payment in accordance with applicable
law) any earned, but unpaid, Base Salary and accrued, but unused paid vacation
to which he is entitled through the date of termination;
(2)pay Executive an amount equal to 100% of the Base Salary over the 12-month
period immediately following the date of termination (or, if higher, at the rate
prior to a reduction referred to in clause (iii) above) (such amount to be paid
in equal installments on the Company’s regularly scheduled payroll dates) with
the first payment, which shall be retroactive to the day immediately following
the date Executive’s employment terminated, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
thirty (30) days from the date Executive’s employment terminates;
(3)cause such number of shares subject to any unvested Company stock options and
such number of shares subject to any unvested Company restricted stock,
restricted stock units or other awards as would have vested over the one-year
period beginning on the date of termination to vest and, in the case of awards
requiring exercise or settlement, become exercisable or settled, as applicable,
as of the date of Executive’s termination; provided, that with respect to
Company restricted stock units that cliff vest beyond the one-year period
beginning on the date of termination, such cliff vesting will be disregarded for
these purposes, and, instead, such number of restricted stock units as would
have vested monthly over the vesting period from the date of grant until the
first anniversary of the date of termination will become vested as of the date
of termination.
(4)pay Executive the annual incentive award to which he is entitled, if any,
under the Incentive Plan for the fiscal year in which the termination occurs,
based on actual performance (disregarding any requirement that he be employed
through the end of the determination period or on the date the payment is made),
and pro-rated through the date of termination, which shall be paid at the same
time bonuses for such year are paid to active employees under the terms of the
Incentive Plan (but no later than March 15 of the calendar year following the
calendar year in which the termination occurs); and
5



--------------------------------------------------------------------------------



(5)if Executive timely elects to continue his health coverage pursuant to COBRA
following the termination of his employment, pay the monthly premiums for such
coverage (including any premium for coverage of Executive’s spouse and eligible
dependents) until the earlier of the date (i) the maximum period permitted under
COBRA expires, or (ii) Executive commences receiving substantially equivalent
health insurance coverage in connection with new employment; provided, however,
that if the foregoing arrangement could subject the Company or Executive to tax
or penalty, the Company shall, in its sole discretion, have the option to cease
paying for such coverage and, in lieu thereof, pay Executive a monthly amount
equal to the monthly amount it had been paying for such premiums for the
remainder of the period provided in this Section 5(e)(5);
After payment of the termination benefits described in this Section 5(e), the
Company’s obligations under this Agreement shall cease.
(f)Termination Obligations
Executive acknowledges and agrees that all personal property and equipment
furnished to or prepared by Executive in the course of or incident to his
employment belong to the Company and shall be promptly returned to the Company
upon termination of employment; provided, that if Executive’s employment is
terminated pursuant to Sections 5(c), 5(e) or 6, Executive will be allowed to
retain his Company laptop computer after the Company removes any and all
confidential and proprietary information belonging to the Company. Executive
further acknowledges and agrees that all confidential materials and documents,
whether written or contained in computer files, electronic storage/iCloud
systems or any other media, remain the property of the Company and shall be
promptly returned to the Company upon termination of employment, to the extent
reasonably practicable for Executive to do so.
6.CHANGE IN CONTROL
A “Change in Control” shall have the meaning set forth in the Company’s 2019
Stock Incentive Plan, as may be amended from time to time; provided, however,
that a Change in Control also shall include (A) the consummation of a merger or
consolidation of Curation Foods, Inc. (“Curation”) with or into another entity
or any other corporate reorganization if more than 50% of the combined voting
power of the continuing or surviving entity’s securities outstanding immediately
after such transaction is owned by persons who were not stockholders of Curation
immediately prior to such transaction, other than the Company or its controlled
subsidiaries (or the respective successors), (B) the sale, transfer or other
disposition of all or substantially all of the assets of Curation, other than to
the Company or its controlled subsidiaries (or their respective successors) or
(C) the direct or indirect sale or exchange in a single transaction or series of
related transactions of more than 50% of the voting stock of Curation to an
entity or person other than the Company or its controlled subsidiaries (or their
respective successors).
(a)Termination by Company Without Cause Following a Change in Control
If, on or within a period of two (2) years subsequent to a Change in Control,
Executive’s employment is terminated by the Company without Cause, the Company
shall:
(1)pay Executive (in a single lump-sum payment in accordance with applicable
law) any earned, but unpaid, Base Salary and accrued, but unused paid vacation
to which he is entitled through the date of termination;
(2)pay Executive an amount equal to 100%, multiplied by the sum of (A) the Base
Salary and (B) the Target Bonus, payable over the 18-month period immediately
following the date of termination (such amount to be paid in equal installments
on the Company’s regularly scheduled payroll dates), with the first payment,
which shall be retroactive to the day immediately following the date Executive’s
employment terminated, being due and payable on the Company’s next regular
payday for executives that follows the expiration of thirty (30) days from the
date Executive’s employment terminates;
(3)cause all shares subject to any unvested Company stock options and all shares
of Company restricted stock, restricted stock units or other awards to
immediately vest and, in the case of awards requiring exercise or settlement,
become immediately exercisable or settled, as applicable; provided, that with
respect to Company equity awards that do not vest solely based on
6



--------------------------------------------------------------------------------



the passage of time, such awards will vest based on the assumption that “target”
levels of performance have been achieved, unless otherwise specified in the
applicable award agreement;
(4)pay Executive an amount equal to the Target Bonus, pro-rated by multiplying
the Target Bonus by the quotient obtained by dividing (A) the number of days
during the fiscal year that Executive was in employment through the date of
termination by (B) the total number of days in the fiscal year, payable in a
lump sum on the Company’s next regular payday for executives that follows the
expiration of thirty (30) days from the date Executive’s employment terminates;
and
(5)if Executive timely elects to continue his health coverage pursuant to COBRA
following the termination of his employment, pay the monthly premiums for such
coverage (including any premium for coverage of Executive’s spouse and eligible
dependents) until the earlier of the date (i) the maximum period permitted under
COBRA expires, or (ii) Executive commences receiving substantially equivalent
health insurance coverage in connection with new employment; provided, however,
that if the foregoing arrangement could subject the Company or Executive to tax
or penalty, the Company shall, in its sole discretion, have the option to cease
paying for such coverage and, in lieu thereof, pay Executive a monthly amount
equal to the monthly amount it had been paying for such premiums for the
remainder of the period provided in this Section 6(a)(4).
After payment of the termination benefits described in this Section 6(a), the
Company’s obligations under this Agreement shall cease.
(b)Termination for “Good Reason” Following a Change in Control
If Executive terminates his employment for “Good Reason” on or within a period
of two (2) years following a Change in Control, and the Good Reason Payout
Trigger has been met, the Company shall:
(1)pay Executive (in a single lump-sum payment in accordance with applicable
law) any earned, but unpaid, Base Salary and accrued, but unused paid vacation
to which he is entitled through the date of termination;
(2)pay Executive an amount equal to 100%, multiplied by the sum of (A) the Base
Salary (or, if higher, at the rate prior to a reduction referred to in Section
5(e)(iii) above) and (B) the Target Bonus (or, if higher, at the rate prior to a
reduction referred to in Section 5(e)(iv) above), payable over the 18-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates), with the
first payment, which shall be retroactive to the day immediately following the
date Executive’s employment terminated, being due and payable on the Company’s
next regular payday for executives that follows the expiration of thirty (30)
days from the date Executive’s employment terminates;
(3)cause all shares subject to any unvested Company stock options and all shares
of Company restricted stock, restricted stock units or other awards to
immediately vest and, in the case of awards requiring exercise or settlement,
become immediately exercisable or settled, as applicable; provided, that with
respect to equity awards that do not vest solely based on the passage of time,
such equity awards will vest based on the assumption that “target” levels of
performance have been achieved, unless otherwise specified in the applicable
award agreement;
(4)pay Executive an amount equal to the Target Bonus (or, if higher, at the rate
prior to a reduction referred to in Section 5(e)(iv) above), pro-rated by
multiplying the Target Bonus by the quotient obtained by dividing (i) the number
of days during the fiscal year that Executive was in service through the date of
termination by (ii) the total number of days in the fiscal year, payable in a
lump sum on the Company’s next regular payday for executives that follows the
expiration of thirty (30) days from the date Executive’s employment terminates;
and
(5)if Executive timely elects to continue his health coverage pursuant to COBRA
following the termination of his employment, pay the monthly premiums for such
coverage (including any premium for coverage of Executive’s spouse and eligible
dependents) until the
7



--------------------------------------------------------------------------------



earliest of the date (i) the maximum period permitted under COBRA expires, or
(ii) Executive commences receiving substantially equivalent health insurance
coverage in connection with new employment; provided, however, that if the
foregoing arrangement could subject the Company or Executive to tax or penalty,
the Company shall, in its sole discretion, have the option to cease paying for
such coverage and, in lieu thereof, pay Executive a monthly amount equal to the
monthly amount it had been paying for such premiums for the remainder of the
period provided in this Section 6(b)(4).
After payment of the termination benefits described in this Section 6(b), the
Company’s obligations under this Agreement shall cease.
(c)Effect of Non-Assumption in a Change in Control
Notwithstanding anything to the contrary contained herein, if (i) a Change in
Control occurs and Executive remains in continuous employment until immediately
prior to a Change in Control and (ii) either (A) Executive’s Company
equity-based awards are not continued, converted, assumed, or replaced with a
substantially similar award (an “Assumption”) or (B) such awards are Assumed by
a successor or survivor entity, or a parent or affiliate thereof, that is not a
Publicly-Traded Successor Entity (as defined below), then, immediately prior to
the Change in Control, such awards shall become fully vested, exercisable and/or
payable, as applicable, and all forfeiture, repurchase and other restrictions on
such awards shall lapse. With respect to awards that do not vest solely based on
the passage of time, such awards will vest based on the assumption that “target”
levels of performance are achieved, unless otherwise specified in the applicable
award agreement. The Committee shall determine whether an Assumption of an award
has occurred in connection with a Change in Control.
For purposes of this Agreement, “Publicly-Traded Successor Entity” means an
entity, the securities of which are not, at the time of such Change in Control,
listed on any established securities exchange (such as the New York Stock
Exchange, the NASDAQ Capital Market, the NASDAQ Global Market and the NASDAQ
Global Select Market).
(d)Survival
Notwithstanding anything herein to the contrary, to the extent a Change in
Control occurs during the Term, this Section 6 and Sections 7, 8, 9, 10 and such
other Sections as are necessary to give effect to such Sections shall survive
the expiration of the Term and continue for a period of two (2) years following
such Change in Control (or such later period as provided for therein).
7.PARACHUTE PAYMENTS AND SECTION 409A
(a)Best Pay Cap
Notwithstanding any other provision of this Agreement, in the event that any
payment or benefit received or to be received by Executive (including any
payment or benefit received in connection with a termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including severance
benefits, being hereinafter referred to as the “Total Payments”) would be
subject (in whole or part), to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, Executive’s cash severance benefits under this
Agreement shall first be reduced, and any noncash severance payments shall
thereafter be reduced, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (a) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (b) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which Executive would be subject in respect of
such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).
8



--------------------------------------------------------------------------------



(b)Certain Exclusions
For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax, (a) no portion of the Total Payments, the
receipt or retention of which Executive has waived at such time and in such
manner so as not to constitute a “payment” within the meaning of Section 280G(b)
of the Code, will be taken into account; (b) no portion of the Total Payments
will be taken into account which, in the written opinion of an independent,
nationally recognized accounting firm (the “Independent Advisors”) selected by
the Company, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
will be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (c) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Independent
Advisors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.
(c)Compliance with Section 409A
The payments and entitlements provided for under this Agreement are intended to
qualify for the short-term deferral exception to Section 409A of the Code as
described in Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
possible, and to the extent they do not so qualify, they are intended to qualify
for the involuntary separation pay plan exception to Section 409A of the Code as
described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible. The amounts paid pursuant to this Agreement that are intended
to qualify for the exemption for separation pay due to an involuntary separation
from service shall be paid, consistent with Treasury Regulation Section
1.409A-1(b)(9)(iii)(B), no later than the last day of the second taxable year of
Executive following the taxable year of Executive in which the “separation from
service” (as defined in Section 1.409A-1(h) of the Treasury regulations after
giving effect to the presumptions contained therein) occurs. For purposes of
this Agreement, each payment described herein shall be considered a separate
payment.
Notwithstanding anything to the contrary in this Agreement, if any payment or
entitlement provided for in this Agreement constitutes a “deferral of
compensation” (as such term is defined in Section 409A of the Code) (e.g.,
because such payment would be in excess of the payments subject to an exception
described in the immediately preceding paragraph) within the meaning of Section
409A of the Code and cannot be paid or provided in the manner provided herein
without subjecting Executive to additional tax, interest or penalties under
Section 409A of the Code as a result of the operation of Section
409A(a)(2)(B)(i) of the Code or Treasury Regulation Section 1.409A-3(i)(2), then
any such payment and/or entitlement which would, but for the operation of this
Section 7(c), be payable during the first six months following Executive’s
“separation from service” shall be paid or provided to Executive instead in a
lump sum on the first day of the seventh month following the date of Executive’s
“separation from service.” For purposes of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Section 1.409A-1(h) of the
Treasury regulations after giving effect to the presumptions contained therein).
8.RELEASE
Other than with regard to any earned, but unpaid Base Salary and accrued, but
unused paid vacation to which Executive is entitled through the date of
termination, it shall be a condition to the payment by the Company of the
severance benefits payable to Executive under Section 5(c), 5(e), or 6 that
Executive signs a general release of all claims in substantially the form set
forth in Exhibit A hereto and delivers such signed release to the Company within
twenty-one (21) days following the date of termination and allows the release to
become effective. No severance benefits will be paid unless and until the
release becomes effective.
9.SOLICITATION OF EMPLOYEES AND CONSULTANTS
Executive agrees that during the term of his employment, and for a period of two
(2) years thereafter, Executive shall not either directly or indirectly solicit,
any employees or consultants of the Company or any of its subsidiaries to
terminate their relationship with the same, or attempt to solicit employees or
consultants of the Company or any of its subsidiaries, either for Executive or
for any other person or entity.
9



--------------------------------------------------------------------------------



10.CONFIDENTIAL INFORMATION
Executive agrees at all times during the term of this Agreement and thereafter,
to hold in strictest confidence, and not to use, except for the benefit of the
Company, or to disclose to any person, firm, corporation or other entity without
written authorization of the Board, any Confidential Information of the Company
and agrees to abide by the terms of his Confidential Information and Invention
Assignment Agreement with the Company. Executive understands that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, supplies, customer lists, prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Executive by the Company either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment or created by Executive during
the term of this Agreement. Executive understands that Confidential Information
also includes, but is not limited to, information pertaining to any aspects of
the Company’s business which is either information not known by actual or
potential competitors of the Company or is proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise. Executive further understands that Confidential Information does not
include any of the foregoing items which have become publicly and widely known
and made generally available through no wrongful act of Executive or of others
who were under confidentiality obligations as to the item or items involved.
11.ASSIGNMENT
Executive’s rights and obligations under this Agreement may not be assigned, and
any attempted assignment shall be null and void. The Company may assign this
Agreement, but only to a successor or affiliated organization.
12.NOTICES
All notices referred to in this Agreement shall be in writing and delivered to
the Company at its principal address, 5201 Great America Parkway, Suite 232,
Santa Clara, CA 95054, or to Executive at his home address.
13.ENTIRE AGREEMENT
The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that, except as set forth in the
Confidential Information and Invention Assignment Agreement (the “CIIA
Agreement”), this Agreement shall constitute the complete and exclusive
statement of its terms, and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative or other legal proceeding involving
this Agreement. The parties further intend that the CIIA Agreement and Sections
8, 9, 10 of this Agreement and such other Sections as are necessary to give
effect to those Sections shall survive the termination of this Agreement and/or
Executive’s employment. Executive agrees that the Original Agreement shall be
terminated and of no further force or effect from and after the Amended
Effective Date.
14.AMENDMENTS AND WAIVERS
This Agreement may not be modified, amended or terminated except in writing,
signed by Executive and by a duly authorized representative of the Company other
than Executive. No failure to exercise and no delay in exercising any right,
remedy or power hereunder shall operate as a waiver thereof.
15.SEVERABILITY AND ENFORCEMENT
If any provision of this Agreement or portion thereof is found to be invalid,
unenforceable or void, then the parties intend that it be modified only to the
extent necessary to render the provision enforceable as modified or, if the
provision cannot be so modified, the parties intend that the offending language
be severed, and that the remainder of this Agreement, and all remaining
provisions remain valid, enforceable, and in full force and effect.
16.GOVERNING LAW
This Agreement shall be interpreted and construed in compliance with the laws of
the State of California without regard to its conflict of law principles, unless
a superseding Federal law is applicable and except as otherwise provided in
Section 18(b).
10



--------------------------------------------------------------------------------



17.WITHHOLDING
All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable
law.
18.ARBITRATION
(a)The Company and Executive agree that, to the fullest extent permitted by law,
any and all disputes, claims or controversies arising out of the terms of this
Agreement, Executive’s employment or Executive’s compensation and benefits, or
their interpretation, will be subject to binding arbitration in San Francisco,
California before the American Arbitration Association (“AAA”) under its
Employment Arbitration Rules and Mediation Procedures, which are available at
www.adr.org, (or by any other arbitration provider mutually agreed by the
parties) by one arbitrator selected in accordance with said rules. Claims
subject to arbitration shall include, without limitation, contract claims, tort
claims, claims relating to compensation or stock options, and common law claims,
as well as claims based on any federal, state or local law, statute, or
regulation, including but not limited to any claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the California Fair Employment and Housing
Act. However, claims for unemployment benefits, workers’ compensation claims,
and claims under the National Labor Relations Act shall not be subject to
arbitration. The parties shall be entitled to more than minimal discovery and
the arbitrator shall prepare a written decision containing the essential
findings and conclusions on which the award is based so as to ensure meaningful
judicial review of the decision. The arbitrator shall apply the same substantive
law, with the same statutes of limitation and the same remedies that would apply
if the claims were brought in a court of law.
(b)The arbitration provisions of this Agreement shall be governed by and
enforceable pursuant to the Federal Arbitration Act. In all other respects for
provisions not governed by the Federal Arbitration Act, this Agreement shall be
construed in accordance with the laws of the State of California without
reference to conflicts of law principles.
(c)Either the Company or Executive may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit or claim in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of this Agreement. Nothing in
this Agreement, however, precludes a party from filing an administrative charge
before an agency that has jurisdiction over an arbitrable claim. Moreover,
nothing in this Agreement prohibits either party from seeking provisional
relief, including but not limited to temporary and permanent injunctive or other
equitable relief.
(d)The Company and Executive agree that the prevailing party in any arbitration
will be entitled to enforce the arbitration award in a court of competent
jurisdiction. The Company and Executive understand and agree that this
Agreement, and specifically this Section 18, constitutes a waiver of their right
to a trial by jury of any claims or controversies covered by this Section 18.
(e)In the event of any litigation of any controversy or dispute arising out of
or in connection with this Agreement, its interpretations, its performance or
the like, the prevailing party shall be awarded reasonable attorneys’ fees
and/or costs. The Company agrees to pay the costs unique to arbitration,
including without limitation AAA administrative fees, arbitrator compensation
and expenses, and costs of witnesses called by the arbitrator (“Arbitration
Costs”). Except to the extent set forth above, each party shall bear his or its
own expenses, such as expert witness fees, attorneys’ fees and costs.
19.PROTECTED RIGHTS
Notwithstanding any other provision of this Agreement, nothing contained in this
Agreement prohibits Executive from filing a charge with or reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, or providing truthful testimony in response to a
lawfully-issued subpoena or court order. Further, this Agreement does not limit
Executive’s ability to communicate with any governmental agency or entity or
otherwise participate in any investigation or proceeding that may be conducted
by any governmental agency or entity, including providing non-privileged
documents or other information, without notice to Executive. Pursuant to 18 USC
Section 1833(b), Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (x) in confidence to a
11



--------------------------------------------------------------------------------



federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (y) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.




12




--------------------------------------------------------------------------------



This Amended and Restated Executive Employment Agreement was executed as of
August 24, 2020.
COMPANY:
LANDEC CORPORATION
By: /s/ Debbie Carosella
Name: Debbie Carosella
Title: Chairman of the Compensation Committee of the Board of Directors




By: /s/ Andrew Powell
Name: Andrew Powell
Title: Chairman of the Board of Directors








EXECUTIVE:
ALBERT D. BOLLES, Ph.D.


/s/ Albert D. Bolles, Ph.D.    










--------------------------------------------------------------------------------



EXHIBIT A
General Release (the “Release”)
In exchange for good and valuable consideration, and intending to be legally
bound by this Release, I, the undersigned, agree as follows:
1.GENERAL RELEASE
I agree, on behalf of myself and my heirs, representatives, successors, and
assigns, to release the Company, its parents, subsidiaries, divisions,
affiliates, and related entities and their respective past and present officers,
directors, stockholders, managers, members, partners, employees, agents,
servants, attorneys, predecessors, successors, representatives, and assigns
(collectively the “Released Parties”), collectively, separately, and severally,
of and from any and all rights, obligations, promises, agreements, debts,
losses, controversies, claims, demands, causes of action, liabilities, suits,
judgments, damages, and expenses, including without limitation attorneys’ fees
and costs, of any nature whatsoever, whether known or unknown, foreseen or
unforeseen, accrued or unaccrued, asserted or unasserted, which I ever had, now
have, or hereafter may have against the Released Parties, or any of them, from
the beginning of time up until the date I sign this Release, including without
limitation the right to take discovery with respect to any matter, transaction,
or occurrence existing or happening at any time before or upon my signing of
this Release, with the exception of (i) any claims which cannot legally be
waived by private agreement; and (ii) any claims which may arise after the date
I sign this Release. This general release includes, but is not limited to, any
and all claims whether based in equity, law or otherwise, including without
limitation any federal, state, or local statute, code, regulation, rule,
ordinance, constitution, order, or at common law. This general release includes,
but is not limited to, any and all claims, related in any way to my employment
with the Company and/or its predecessors, the termination of that employment),
including but not limited to, any and all tort claims, contract claims, claims
or demands related to stock, stock options or any other ownership interests in
the Company, fringe benefits, severance pay wages, incentive compensation,
bonuses, and other remuneration. My acceptance of this Release also releases any
and all claims under the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”). I understand that I should not construe this reference to
age discrimination claims as in any way limiting the general and comprehensive
nature of the release of claims provided under this Paragraph 1. Notwithstanding
anything herein to the contrary, nothing in this Release shall be construed in
any way to release (a) the Company’s post-employment obligations under the
Amended and Restated Executive Employment Agreement by and between me and the
Company, dated as of [    ], 2020 (the “Employment Agreement”); (b) the
Company’s obligation to indemnify me pursuant to the Company’s indemnification
obligation pursuant to agreement or applicable law; or (c) workers’ compensation
benefits, unemployment compensation benefits, or any other rights or benefits
that, as a matter of law, may not be waived, including but not limited to
unwaivable rights I might have under federal and/or state law. This release does
not limit or restrict my right under the ADEA to challenge the validity of this
release in a court of law.
(a)Waiver of California Civil Code Section 1542
I also acknowledge that I have been advised of California Civil Code Section
1542, which reads as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
I agree that I am waiving any and all rights I may have under California Civil
Code Section 1542 with respect to the general release of claims in Paragraph 1
of this Release. In connection with this waiver, I acknowledge that I may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those which I may now know or believe to be true, with
respect to the claims released pursuant to Paragraph 1. Nevertheless, I intend
to and do by this Release release, fully, finally and forever, in the manner
described in Paragraph 1, all such claims as provided therein. This Release
shall constitute the full and absolute
14



--------------------------------------------------------------------------------



release of all claims and rights released in this Release, notwithstanding the
discovery or existence of any additional or different claims or facts relating
thereto.
(b)      Release of Claims Under the ADEA; Consideration & Revocation Period
(i)    ADEA Claims Released. I understand that the general release set forth in
Paragraph 1 above includes a release of any claims I may have, if any, against
the Released Parties under the ADEA. I understand that my waiver of rights and
claims under the ADEA does not extend to any ADEA rights or claims arising after
the date I sign this Release and I am not prohibited from challenging the
validity of this release and waiver of claims under the ADEA.
(ii)    Consideration Period. I acknowledge that I have been given a period of
at least [twenty-one (21)] days from the date this Release was initially
delivered to me to decide whether to sign this Release (the “Consideration
Period”). If I decide to sign this Release before the expiration of the
Consideration Period, which is solely my choice, I represent that my decision is
knowing and voluntary. I agree that any revisions made to this Release after it
was initially delivered to me were either not material or were requested by me,
and do not re-start the Consideration Period. I have been advised to consult
with an attorney of my own choosing prior to signing this Release.
(iii)    Revocation Period; Effective Date. I understand that I may revoke this
Release within seven (7) days after I have signed it (the “Revocation Period”).
This Release shall not become effective or enforceable until the eighth (8th)
day after I sign this Release without having revoked it (the “Effective Date”).
In the event I choose to revoke this Release, I must notify the Company in
writing in accordance with Section 12 of the Employment Agreement and directed
to the Chairman of the Board of Directors in which case this Release shall have
no force or effect.
2.     REPRESENTATIONS & WARRANTIES
By signing below, I represent and warrant as follows:
(a)    There are no pending complaints, charges or lawsuits filed by me against
any of the Released Parties.
(b)    I am the sole and lawful owner of all rights, title and interest in and
to all matters released under Paragraph 1, above, and I have not assigned or
transferred, or purported to assign or transfer, any of such released matters to
any other person or entity.
(c)    I have been properly paid for all hours worked, and I have received all
compensation due through my last date of employment with the Company.
(d)    The Company has reimbursed me for all Company-related expenses incurred
by me in direct consequence of the discharge of my duties, or of my obedience to
the directions of the Company.
(e)    The Company has not denied me the right to take leave under the Family
and Medical Leave Act or any other federal, state or local leave law.
(f)    I have not suffered or incurred any workplace injury in the course of my
employment with the Company, other than any injury that was made the subject of
a written injury report before I signed this Release.
(g)    I confirm that the Confidential Information and Invention Assignment
Agreement and Sections 8, 9 and 10 of the Employment Agreement and such other
Sections as are necessary to give effect to those Sections survive the
termination of the Employment Agreement, my employment, and my execution of this
Release.


15



--------------------------------------------------------------------------------





3.     MISCELLANEOUS
(a)    Notwithstanding any other provision of this Release, nothing contained in
this Release prohibits me from filing a charge with or reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, or providing truthful testimony in response to a
lawfully-issued subpoena or court order. Further, this Release does not limit my
ability to communicate with any governmental agency or entity or otherwise
participate in any investigation or proceeding that may be conducted by any
governmental agency or entity, including providing non-privileged documents or
other information, without notice to me. Pursuant to 18 USC Section 1833(b), I
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made: (x) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (y) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.


(b)    All defined terms in this Release are as defined in the Employment
Agreement unless otherwise provided herein.
(c)    I agree and acknowledge that the Employment Agreement provides me with
benefits from the Company which, in their totality, are greater than those to
which I otherwise would be entitled.
(d)    Nothing in the Employment Agreement or this Release should be construed
as an admission of wrongdoing or liability on the part of the Company or the
other Released Parties, who expressly deny any liability whatsoever.
(e)    This Release and its interpretation shall be governed and construed in
accordance with the laws of the State of California without regard to its
conflict of law principles.
(f)    If any provision of this Release or portion thereof is found to be
invalid, void or unenforceable, then the parties intend that it be modified only
to the extent necessary to render the provision enforceable as modified or, if
the provision cannot be so modified, the parties intend that the offending
language be severed, and that the remainder of this Release, and all remaining
provisions, remain valid, enforceable, and in full force and effect.
(g)    Each of the Released Parties is an intended third-party beneficiary of
this Release having full rights to enforce this Release.
(h)    A facsimile or scanned (e.g., .PDF, etc.) signature on this Release shall
be deemed to be an original.
By signing this Release, I acknowledge that I do so voluntarily after carefully
reading and fully understanding each provision and all of the effects of this
Release, which includes a release of known and unknown claims and restricts
future legal action against the Company and other Released Parties.
Albert D. Bolles, Ph.D.


/s/ Albert D. Bolles, Ph.D.    
Dated: August 24, 2020


16

